UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended July 31, 2009 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-7898 LOWE'S COMPANIES,INC. (Exact name of registrant as specified in its charter) NORTH CAROLINA 56-0578072 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1000 Lowe's Blvd., Mooresville, NC (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code (704) 758-1000 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. xYes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). xYes o No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filerx Accelerated filero Non-accelerated filero Smaller reporting companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). o Yes xNo Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. CLASS OUTSTANDING AT AUGUST 28, 2009 Common Stock, $.50 par value LOWE’S COMPANIES, INC. - INDEX - PART I - Financial Information Page No. Item 1. Financial Statements Consolidated Balance Sheets - July 31, 2009 (Unaudited), August 1, 2008 (Unaudited) and January 30, 2009 4 Consolidated Statements of Current and Retained Earnings (Unaudited) - Three and six months ended July 31, 2009 and August 1, 2008 5 Consolidated Statements of Cash Flows (Unaudited) - Six months ended July 31, 2009 and August 1, 2008 6 Notes to Consolidated Financial Statements (Unaudited) 7 - 13 Report of Independent Registered Public Accounting Firm 14 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 15 - 23 Item 3. Quantitative and Qualitative Disclosures about Market Risk 23 Item 4. Controls and Procedures 23 PART II - Other Information Item 1A. Risk Factors 24 Item 4. Submission of Matters to a Vote of Security Holders 25 Item 6. Exhibits 26 Signature 27 Exhibit Index 28 3 Part I - FINANCIAL INFORMATION Item 1.Financial Statements Lowe's Companies, Inc. Consolidated Balance Sheets In Millions, Except Par Value Data (Unaudited) (Unaudited) July 31, 2009 August 1, 2008 January 30, 2009 Assets Current assets: Cash and cash equivalents $ $ $ Short-term investments Merchandise inventory - net Deferred income taxes - net Other current assets Total current assets Property, less accumulated depreciation Long-term investments Other assets Total assets $ $ $ Liabilities and shareholders' equity Current liabilities: Short-term borrowings $ 9 $ $ Current maturities of long-term debt 31 34 Accounts payable Accrued compensation and employee benefits Self-insurance liabilities Deferred revenue Other current liabilities Total current liabilities Long-term debt, excluding current maturities Deferred income taxes - net Other liabilities Total liabilities Shareholders' equity: Preferred stock - $5 par value, none issued - - - Common stock - $.50 par value; Shares issued and outstanding July 31, 2009 August 1, 2008 January 30, 2009 Capital in excess of par value Retained earnings Accumulated other comprehensive income (loss) 46 8 Total shareholders' equity Total liabilities and shareholders' equity $ $ $ See accompanying notes to the consolidated financial statements (unaudited). 4 Lowe's Companies, Inc. Consolidated Statements of Current and Retained Earnings (Unaudited) In Millions, Except Per Share Data Three Months Ended Six Months Ended July 31, 2009 August 1, 2008 July 31, 2009 August 1, 2008 Current Earnings Amount Percent Amount Percent Amount Percent Amount Percent Net sales $ Cost of sales Gross margin Expenses: Selling, general and administrative Store opening costs 14 21 27 38 Depreciation Interest - net 76 69 Total expenses Pre-tax earnings Income tax provision Net earnings $ Weighted average common shares outstanding - basic Basic earnings per common share $ Weighted average common shares outstanding - diluted Diluted earnings per common share $ Cash dividends per share $ Retained Earnings Balance at beginning of period $ Net earnings Cash dividends Balance at end of period $ See accompanying notes to the consolidated financial statements (unaudited). 5 Lowe's Companies, Inc. Consolidated Statements of Cash Flows (Unaudited) In Millions Six Months Ended July 31, 2009 August 1, 2008 Cash flows from operating activities: Net earnings $ $ Adjustments to reconcile net earnings to net cash provided by operating activities: Depreciation and amortization Deferred income taxes Loss on property and other assets 73 30 Loss on redemption of long-term debt - 8 Share-based payment expense 50 54 Net changes in operating assets and liabilities: Merchandise inventory - net 32 Other operating assets 20 52 Accounts payable Other operating liabilities Net cash provided by operating activities Cash flows from investing activities: Purchases of short-term investments Proceeds from sale/maturity of short-term investments Purchases of long-term investments Proceeds from sale/maturity of long-term investments Increase in other long-term assets - Property acquired Proceeds from sale of property and other long-term assets 13 20 Net cash used in investing activities Cash flows from financing activities: Net decrease in short-term borrowings Proceeds from issuance of long-term debt - 11 Repayment of long-term debt Proceeds from issuance of common stock under employee stock purchase plan 37 39 Proceeds from issuance of common stock from stock options exercised 7 11 Cash dividend payments Repurchase of common stock - Excess tax benefits of share-based payments - 1 Net cash used in financing activities Effect of exchange rate changes on cash 12 - Net increase in cash and cash equivalents Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ See accompanying notes to the consolidated financial statements (unaudited). 6 Lowe's Companies, Inc.
